

	

		II

		109th CONGRESS

		1st Session

		S. 2122

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Isakson introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To terminate the Internal Revenue Code of 1986, and for

		  other purposes. 

	

	

		1.Short titleThis Act may be cited as the Date

			 Certain Tax Code Replacement Act.

		2.PurposeThe purpose of this Act is to set a date

			 certain for replacing the Internal Revenue Code of 1986 with a simple and fair

			 alternative.

		3.Termination of

			 Internal Revenue Code of 1986

			(a)In

			 GeneralNo tax shall be imposed by the Internal Revenue Code of

			 1986—

				(1)for any taxable

			 year beginning after December 31, 2008; and

				(2)in the case of

			 any tax not imposed on the basis of a taxable year, on any taxable event or for

			 any period after December 31, 2008.

				(b)ExceptionSubsection

			 (a) shall not apply to taxes imposed by—

				(1)chapter 2 of such

			 Code (relating to tax on self-employment income);

				(2)chapter 21 of

			 such Code (relating to Federal Insurance

			 Contributions Act); and

				(3)chapter 22 of

			 such Code (relating to Railroad Retirement Tax

			 Act).

				4.National

			 Commission on Tax Reform and Simplification

			(a)FindingsThe

			 Congress finds the following:

				(1)The Internal

			 Revenue Code of 1986 is overly complex, imposes significant burdens on

			 individuals and businesses and the economy, is extremely difficult for the

			 Internal Revenue Service to administer, and is in need of fundamental reform

			 and simplification.

				(2)Many of the

			 problems encountered by taxpayers in dealing with the Internal Revenue Service

			 could be eliminated or alleviated by fundamental reform and

			 simplification.

				(3)Recent efforts to

			 simplify or reform the tax laws have not been successful due in part to the

			 difficulty of developing broad-based, nonpartisan support for proposals to make

			 such changes.

				(4)Many of the

			 problems with the Internal Revenue Service stem from the overly complex tax

			 code the agency is asked to administer.

				(b)Establishment

				(1)In

			 generalTo carry out the purposes of this section, there is

			 established within the legislative branch a National Commission on Tax Reform

			 and Simplification (in this section referred to as the

			 Commission).

				(2)CompositionThe

			 Commission shall be composed of 15 members (of which not less than 2 members

			 are from small businesses with less than 50 employees), as follows:

					(A)Three members

			 appointed by the President, two from the executive branch of the Government and

			 one from the private sector.

					(B)Four members

			 appointed by the majority leader of the Senate, one from Members of the Senate

			 and three from the private sector.

					(C)Two members

			 appointed by the minority leader of the Senate, one from Members of the Senate

			 and one from the private sector.

					(D)Four members

			 appointed by the Speaker of the House of Representatives, one from Members of

			 the House and three from the private sector.

					(E)Two members

			 appointed by the minority leader of the House of Representatives, one from

			 Members of the House and one from the private sector.

					(3)ChairThe

			 Commission shall elect a Chair (or two Co-Chairs) from among its

			 members.

				(4)Meetings,

			 quorums, vacanciesAfter its initial meeting, the Commission

			 shall meet upon the call of the Chair (Co-Chairs, if elected) or a majority of

			 its members. Nine members of the Commission shall constitute a quorum. Any

			 vacancy in the Commission shall not affect its powers, but shall be filled in

			 the same manner in which the original appointment was made. Any meeting of the

			 Commission or any subcommittee thereof may be held in executive session to the

			 extent that the Chair (Co-Chairs, if elected) or a majority of the members of

			 the Commission or subcommittee determine appropriate.

				(5)Continuation of

			 membershipIf—

					(A)any individual

			 who appointed a member to the Commission by virtue of holding a position

			 described in paragraph (2) ceases to hold such position before the report of

			 the Commission is submitted under subsection (g); or

					(B)a member was

			 appointed to the Commission as a Member of Congress and the member ceases to be

			 a Member of Congress, or was appointed to the Commission because the member was

			 not an officer or employee of any government and later becomes an officer or

			 employee of a government,

					that member

			 may continue as a member for not longer than the 30-day period beginning on the

			 date that such individual ceases to hold such position or such member ceases to

			 be a Member of Congress or becomes such an officer or employee, as the case may

			 be.(6)Appointment;

			 initial meeting

					(A)AppointmentIt

			 is the sense of the Congress that members of the Commission should be appointed

			 not more than 60 days after the date of the enactment of this Act.

					(B)Initial

			 meetingIf, after 60 days from the date of the enactment of this

			 Act, eight or more members of the Commission have been appointed, members who

			 have been appointed may meet and select the Chair (or Co-Chairs) who thereafter

			 shall have the authority to begin the operations of the Commission, including

			 the hiring of staff.

					(c)Functions of

			 the Commission

				(1)In

			 generalThe functions of the Commission shall be—

					(A)to conduct, for a

			 period not to exceed 18 months from the date of its first meeting, the review

			 described in paragraph (2); and

					(B)to submit to the

			 Congress a report of the results of such review, including recommendations for

			 fundamental reform and simplification of the Internal Revenue Code of 1986, as

			 described in subsection (g).

					(2)ReviewThe

			 Commission shall review—

					(A)the present

			 structure and provisions of the Internal Revenue Code of 1986, especially with

			 respect to—

						(i)its

			 impact on the economy (including the impact on savings, capital formation and

			 capital investment);

						(ii)its impact on

			 families and the workforce (including issues relating to distribution of tax

			 burden);

						(iii)the compliance

			 cost to taxpayers, including small businesses and corporations; and

						(iv)the ability of

			 the Internal Revenue Service to administer such provisions;

						(B)whether tax

			 systems imposed under the laws of other countries could provide more efficient

			 and fair methods of funding the revenue requirements of the government;

					(C)whether the

			 present income tax system should be replaced with a flat tax, a national sales

			 tax, or any other specified tax system;

					(D)whether the

			 Internal Revenue Code of 1986 can be simplified, absent wholesale restructuring

			 or replacement thereof; and

					(E)the transition

			 costs (including the length of time recommended for a smooth transition)

			 associated with any changes to the present Federal tax system (both real and

			 implied) which would be imposed on citizens, businesses, and the

			 Government.

					(d)Powers of the

			 Commission

				(1)In

			 generalThe Commission or, on the authorization of the

			 Commission, any subcommittee or member thereof, may, for the purpose of

			 carrying out the provisions of this section, hold such hearings and sit and act

			 at such times and places, take such testimony, receive such evidence, and

			 administer such oaths, as the Commission or such designated subcommittee or

			 designated member may deem advisable.

				(2)ContractingThe

			 Commission may, to such extent and in such amounts as are provided in

			 appropriation Acts, enter into contracts to enable the Commission to discharge

			 its duties under this section.

				(3)Assistance from

			 federal agencies and offices

					(A)InformationThe

			 Commission is authorized to secure directly from any executive department,

			 bureau, agency, board, commission, office, independent establishment, or

			 instrumentality of the Government, as well as from any committee or other

			 office of the legislative branch, such information, suggestions, estimates, and

			 statistics as it requires for the purposes of its review and report. Each such

			 department, bureau, agency, board, commission, office, establishment,

			 instrumentality, or committee shall, to the extent not prohibited by law,

			 furnish such information, suggestions, estimates, and statistics directly to

			 the Commission, upon request made by the Chair (Co-Chairs, if elected).

					(B)Treasury

			 departmentThe Secretary of the Treasury is authorized on a

			 nonreimbursable basis to provide the Commission with administrative services,

			 funds, facilities, staff, and other support services for the performance of the

			 Commission’s functions.

					(C)General

			 services administrationThe Administrator of General Services

			 shall provide to the Commission on a nonreimbursable basis such administrative

			 support services as the Commission may request.

					(D)Joint committee

			 on taxationThe staff of the Joint Committee on Taxation is

			 authorized on a nonreimbursable basis to provide the Commission with such

			 legal, economic, or policy analysis, including revenue estimates, as the

			 Commission may request.

					(E)Other

			 assistanceIn addition to the assistance set forth in

			 subparagraphs (A), (B), (C), and (D), departments and agencies of the United

			 States are authorized to provide to the Commission such services, funds,

			 facilities, staff, and other support services as they may deem advisable and as

			 may be authorized by law.

					(4)Postal

			 servicesThe Commission may use the United States mails in the

			 same manner and under the same conditions as departments and agencies of the

			 United States.

				(5)GiftsThe

			 Commission may accept, use, and dispose of gifts or donations of services or

			 property in carrying out its duties under this section.

				(e)Staff of the

			 Commission

				(1)In

			 generalThe Chair (Co-Chairs, if elected), in accordance with

			 rules agreed upon by the Commission, may appoint and fix the compensation of a

			 staff director and such other personnel as may be necessary to enable the

			 Commission to carry out its functions without regard to the provisions of title

			 5, United States Code, governing appointments in the competitive service, and

			 without regard to the provisions of chapter 51 and subchapter III or chapter 53

			 of such title relating to classification and General Schedule pay rates, except

			 that no rate of pay fixed under this subsection may exceed the equivalent of

			 that payable to a person occupying a position at level V of the Executive

			 Schedule under section 5316 of title 5, United States Code. Any Federal

			 Government employee may be detailed to the Commission without reimbursement

			 from the Commission, and such detailee shall retain the rights, status, and

			 privileges of his or her regular employment without interruption.

				(2)Consultant

			 servicesThe Commission is authorized to procure the services of

			 experts and consultants in accordance with section 3109 of title 5, United

			 States Code, but at rates not to exceed the daily rate paid a person occupying

			 a position at level IV of the Executive Schedule under section 5315 of title 5,

			 United States Code.

				(f)Compensation

			 and Travel Expenses

				(1)Compensation

					(A)In

			 generalExcept as provided in subparagraph (B), each member of

			 the Commission may be compensated at not to exceed the daily equivalent of the

			 annual rate of basic pay in effect for a position at level IV of the Executive

			 Schedule under section 5315 of title 5, United States Code, for each day during

			 which that member is engaged in the actual performance of the duties of the

			 Commission.

					(B)ExceptionMembers

			 of the Commission who are officers or employees of the United States or Members

			 of Congress shall receive no additional pay on account of their service on the

			 Commission.

					(2)Travel

			 expensesWhile away from their homes or regular places of

			 business in the performance of services for the Commission, members of the

			 Commission shall be allowed travel expenses, including per diem in lieu of

			 subsistence, in the same manner as persons employed intermittently in the

			 Government service are allowed expenses under section 5703(b) of title 5,

			 United States Code.

				(g)Report of the

			 Commission; Termination

				(1)ReportNot

			 later than 18 months after the date of the first meeting of the Commission, the

			 Commission shall submit a report to the Committee on Ways and Means of the

			 House of Representatives and the Committee on Finance of the Senate. The report

			 of the Commission shall describe the results of its review (as described in

			 subsection (c)(2)), shall make such recommendations for fundamental reform and

			 simplification of the Internal Revenue Code of 1986 as the Commission considers

			 appropriate, and shall describe the expected impact of such recommendations on

			 the economy. The measurement of such impact shall be made using both static and

			 dynamic scoring models.

				(2)Termination

					(A)In

			 generalThe Commission, and all the authorities of this section,

			 shall terminate on the date which is 90 days after the date on which the report

			 is required to be submitted under paragraph (1).

					(B)Concluding

			 activitiesThe Commission may use the 90-day period referred to

			 in subparagraph (A) for the purposes of concluding its activities, including

			 providing testimony to committees of Congress concerning its report and

			 disseminating that report.

					(h)Authorization

			 of AppropriationsThere is authorized to be appropriated such

			 sums as may be necessary for the activities of the Commission. Until such time

			 as funds are specifically appropriated for such activities, $2,000,000 shall be

			 available from fiscal year 2006 funds appropriated to the Treasury Department,

			 Departmental Offices account, for the activities of the

			 Commission, to remain available until expended.

			5.Timing of

			 implementationIn order to

			 ensure an easy transition and effective implementation, the Congress hereby

			 declares that any new Federal tax system shall be approved by Congress in its

			 final form no later than July 4, 2008. If a new Federal tax system is not so

			 approved by July 4, 2008, then Congress shall be required to vote to

			 reauthorize the Internal Revenue Code of 1986.

		

